     3:18-cr-30029-SEM-TSH # 77    Page 1 of 10                                    E-FILED
                                                      Wednesday, 17 June, 2020 04:32:28 PM
                                                              Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
           FOR THE CENTRAL DISTRICT OF ILLINOIS
                   SPRINGFIELD DIVISION

UNITED STATES OF AMERICA,                )
                                         )
                Plaintiff,               )
                                         )
     v.                                  )        Case No. 18-cr-30029
                                         )
HAMOUD HAZAM,                            )
                                         )
                Defendant.               )

                                  OPINION

SUE E. MYERSCOUGH, U.S. District Judge:

     Before the Court is Defendant Hamoud Hazam’s Amended

Motion for Compassionate Release (d/e 73) requesting a reduction

in his term of imprisonment pursuant to 18 U.S.C. § 3582(c)(1)(A).

For the reasons set forth below, the motion is DENIED.

                             I. BACKGROUND

     On April 9, 2019, Defendant pled guilty to one count of

conspiracy to distribute a controlled substance in violation of 21

U.S.C. §§ 846, 841(b)(1)(C), and 841(a)(1), two counts of distribution

of a controlled substance in violation of 21 U.S.C. §§ 841(a)(1) and

(b)(1)(C), and one count of possession with intent to distribute a

controlled substance in violation of 21 U.S.C. §§ 841(a)(1) and


                              Page 1 of 10
     3:18-cr-30029-SEM-TSH # 77   Page 2 of 10




(b)(1)(C). Minute Entry, Apr. 9, 2019. On January 24, 2020, the

undersigned District Judge sentenced Defendant to concurrent

terms of 72 months’ imprisonment on each count to be followed by

concurrent terms of 3 years of supervised release on each count.

Minute Entry, Jan. 24, 2020. Defendant is currently serving his

sentence at the Federal Medical Center (FMC) in Lexington,

Kentucky, and has a projected release date of June 18, 2023.

Bureau of Prisons, Find an Inmate,

https://www.bop.gov/inmateloc/ (last accessed June 16, 2020).

     On June 3, 2020, Defendant filed a pro se motion for

compassionate release (d/e 69) pursuant to 18 U.S.C. §

3582(c)(1)(A). On June 10, 2020, Defendant filed an amended

motion for compassionate release (d/e 73). Defendant requests

compassionate release due to his medical condition and the COVID-

19 pandemic.

     Defendant proposes to live with his wife and children if he is

released from custody. The United States Probation Office

addressed Defendant’s request for compassionate release in a

Memorandum (d/e 74). The Probation Office concluded that the

proposed residence would be an acceptable living situation for


                             Page 2 of 10
      3:18-cr-30029-SEM-TSH # 77   Page 3 of 10




Defendant.

      On May 15, 2020, the Government filed a Response to

Defendant’s Motion for Compassionate Release (d/e 75). The

Government argues that the Court should deny Defendant’s motion

for compassionate release because Defendant has not exhausted

his administrative remedies and because Defendant has not been

diagnosed with any underlying medical condition which places him

at greater risk of serious injury or death were he to contract COVID-

19. The Government also notes that the Bureau of Prisons (BOP)

has implemented procedures designed to curb the spread of the

virus in its facilities.

      On May 16, 2020, the Court held a video conference hearing

on Defendant’s amended motion. Defendant appeared by telephone

from FMC Lexington. As of May 16, 2020, BOP reports that FMC

Lexington has 26 confirmed inmate cases of COVID-19 and 2

confirmed staff member cases. See Federal Bureau of Prisons –

COVID-19 Cases, https://www.bop.gov/coronavirus/ (last accessed

June 16, 2020). BOP further reports that 232 inmates and 8 staff

members at FMC Lexington who were previously diagnosed with

COVID-19 have recovered.


                              Page 3 of 10
     3:18-cr-30029-SEM-TSH # 77   Page 4 of 10




                            II. ANALYSIS

     As a general matter, the Court is statutorily prohibited from

modifying a term of imprisonment once it has been imposed. See

18 U.S.C. § 3582(c). However, several statutory exceptions exist,

one of which allows the Court to grant a defendant compassionate

release if certain requirements are met. See 18 U.S.C. §

3582(c)(1)(A).

     Section 603(b)(1) of the First Step Act amended the statutory

language at 18 U.S.C. § 3582(c)(1)(A). See First Step Act of 2018,

Pub. L. No. 115-391, 132 Stat 5194. Prior to the First Step Act, the

Court could grant a defendant compassionate release only if the

Director of the BOP filed a motion seeking that relief. With the

enactment of the First Step Act, 18 U.S.C. § 3582(c)(1)(A) now

allows an inmate to file with the Court a motion for compassionate

release, but only after exhausting administrative review of a BOP

denial of the inmate’s request for BOP to file a motion or waiting

thirty days from when the inmate made his or her request,

whichever is earlier. The statute now provides as follows:

     The court, upon motion of the Director of the Bureau of
     Prisons, or upon motion of the defendant after the
     defendant has fully exhausted all administrative rights to


                             Page 4 of 10
     3:18-cr-30029-SEM-TSH # 77   Page 5 of 10




     appeal a failure of the Bureau of Prisons to bring a motion
     on the defendant’s behalf or the lapse of 30 days from the
     receipt of such a request by the warden of the defendant’s
     facility, whichever is earlier, may reduce the term of
     imprisonment (and may impose a term of probation or
     supervised release with or without conditions that does
     not exceed the unserved portion of the original term of
     imprisonment), after considering the factors set forth in
     section 3553(a) to the extent that they are applicable, if it
     finds that—

     (i) extraordinary and compelling reasons warrant such a
     reduction . . . and that such a reduction is consistent with
     applicable policy statements issued by the Sentencing
     Commission.

18 U.S.C. § 3582(c)(1)(A).

     There is some dispute in this case as to whether Defendant

has exhausted his administrative remedies. Defendant states that

he submitted two requests for compassionate release to the Warden

of his facility, the first of which he claims to have submitted two

months ago. See Am. Mot. Compassionate Release 5. Defendant

claims that one of his requests was denied and that the Warden

never responded to the other. Id. The Government states that

“Defendant Hazam has not submitted a request for compassionate

release in accordance with 18 U.S.C. § 3582(c)(1)(A).” Resp. 6.

Regardless, having considered the relevant factors set forth in 18

U.S.C. § 3553(a) the Court concludes that Defendant has not


                             Page 5 of 10
     3:18-cr-30029-SEM-TSH # 77   Page 6 of 10




established that extraordinary and compelling reasons warrant a

reduction in his term of imprisonment.

     The spread of COVID-19 has presented extraordinary and

unprecedented challenges for the country and poses a serious issue

for prisons. Due to the infectious nature of the virus, the Centers

for Disease Control and Prevention (CDC) and state governments

have advised individuals to practice good hygiene and social

distancing and isolation. Socially distancing can be difficult for

individuals living or working in a prison.

     Defendant is thirty-eight years old, and he has not been

diagnosed with any underlying medical conditions that the CDC has

specifically identified as increasing the risks presented by COVID-

19. See Interim Clinical Guidance for Management of Patients with

Confirmed Coronavirus Disease, Centers for Disease Control and

Prevention, https://www.cdc.gov/coronavirus/2019-

ncov/hcp/clinical-guidance-management-patients.html (last

accessed June 16, 2020). Defendant has been diagnosed with a

latent tuberculosis infection and prediabetes. Am. Mot.

Compassionate Release 1; Resp. 3-4.

     While the CDC recognizes diabetes as a comorbidity that may


                             Page 6 of 10
     3:18-cr-30029-SEM-TSH # 77   Page 7 of 10




increase the risk of serious injury or death from COVID-19, the

same is not true of prediabetes. See People Who Are At Higher Risk

for Serious Illness, CDC, https://www.cdc.gov/coronavirus/2019-

ncov/need-extra-precautions/people-at-higher-risk.html (last

accessed June 16, 2020). Furthermore, as the Government notes

in its response, it is not a certainty that Defendant’s prediabetes

will progress to diabetes so long as Defendant adopts the lifestyle

changes, including diet and exercise, on which Defendant has been

counseled by BOP medical staff. See Resp. 3-4; BOP Medical

Records, d/e 76 (noting that Defendant was “[c]ounseled on diet,

exercise, [and] weight for prediabetes”).

     The same is true of Defendant’s latent tuberculosis (TB)

infection diagnosis. According to information from the CDC cited by

the Government, a latent TB infection is distinct from an active TB

infection in that persons with latent TB infections cannot transmit

the disease and do not have any symptoms. Resp. 3. Moreover,

much like with prediabetes, it is not a certainty that a latent TB

infection will progress to an active TB infection. The CDC states

that “without treatment, about 5 to 10% of infected persons will

develop TB disease at some time in their lives.” Resp. 3 (quoting


                             Page 7 of 10
     3:18-cr-30029-SEM-TSH # 77   Page 8 of 10




Fact Sheet – The Difference Between Latent TB Infection and TB

Disease, CDC, available at

https://www.cdc.gov/tb/publications/factsheets/general/ltbiandac

tivetb.htm (last accessed June 16, 2020). Defendant, however, is

currently receiving treatment, which should even further reduce the

chances that his latent TB infection will progress to active TB

disease. The BOP medical records filed by the Government indicate

that Defendant was started on a course of treatment in April 2020

consisting of the medications Isoniazid, Pyridoxine, and Rifapentine,

which is designed to treat Defendant’s latent TB infection. See BOP

Medical Records, d/e 76. Finally, Probation’s Memorandum

indicates that Defendant was tested for COVID-19 on May 26,

2020, with negative results. Probation’s Mem. 1.

     The Court recognizes that there are many confirmed cases of

COVID-19 at FMC Lexington, the facility where Defendant is

housed. According to the Government, however, BOP has

implemented rigorous procedures designed to mitigate the spread of

the virus in its facilities. BOP figures also indicate that the number

of confirmed cases at FMC Lexington appears to be decreasing as

inmates and staff who previously tested positive recover from the


                             Page 8 of 10
     3:18-cr-30029-SEM-TSH # 77   Page 9 of 10




illness.

     Further, Defendant has served just over one third of his

sentence imposed for conspiring to distribute, distributing, and

possessing with the intent to distribute a large quantity of synthetic

cannabinoids. See PSR ¶ 49, d/e 50 (holding Defendant

accountable for 13.88 kilograms of synthetic cannabinoids). A

firearm was also recovered from the residence attached to

Defendant’s convenience store out of which the synthetic

cannabinoids had been distributed. Defendant received a

sentencing enhancement due to the presence of the firearm and an

additional enhancement based on his role as an organizer, leader,

manager, or supervisor in the conspiracy. The 72-month sentence

imposed by the Court less than six months ago was well below the

guidelines range of 108 to 135 months.

     While the Court notes Defendant’s lack of a criminal history

and his proposed residence which the Probation Office has found to

be acceptable, the Court also notes that if Defendant were to be

released he plans to return to running the same store out of which

he was distributing synthetic cannabinoids. The Court, taking all

the relevant facts into account, finds that Defendant has not


                             Page 9 of 10
    3:18-cr-30029-SEM-TSH # 77   Page 10 of 10




established that there exist extraordinary and compelling reasons

that warrant a reduction in his term of imprisonment.

                         III. CONCLUSION

     For the reasons set forth above, Defendant Hamoud Hazam’s

Amended Motion for Compassionate Release (d/e 73) and

Defendant’s pro se Motion for Compassionate Release (d/e 69) are

DENIED. This ruling does not preclude Defendant from filing

another motion for compassionate release in the future if

circumstances change.



ENTER: June 16, 2020

                                 /s/ Sue E. Myerscough
                                 SUE E. MYERSCOUGH
                                 UNITED STATES DISTRICT JUDGE




                           Page 10 of 10
